Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Currently, claims 1-101 are pending and examined below.
	The instant application is a continuation of a PCT Application No. PCT/KR2020/004989 ("Parent PCT Application") filed on September 04/10/2020.  The Applicant bypassed the U.S. national entry requirements under 35 U.S.C. §371(c) by filing the instant application as a domestic application claiming benefit of "domestic" priority to the Parent PCT Application (see 35 U.S.C. 365(c)) and to a U.S. provisional application no. 62/890,689 filed on 08/23/2019.

Information Disclosure Statement (IDS)
Two information disclosure statements submitted on 08/30/2021 ("08-30-21 IDS") and 12/02/2021 ("12-02-21 IDS") are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 08-30-21 IDS and 12-02-21 IDS are being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
PACKAGING SUBSTRATE HAVING ELECTRIC POWER TRANSMITTING ELEMENTS ON NON-CIRCULAR CORE VIA OF A PLURALITY OF CORE VIAS AND SEMICONDUCTOR DEVICE COMPRISING THE SAME

Claim Objections
Claim 10 is objected to for reciting a period instead of a comma after "connecting each other" in line 5 of claim 10.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, the independent claim 1 is indefinite, because it is unclear whether "the core via" is referring to "a plurality of core vias" or one of "core vias." A plurality of core vias appears synonymous to a set of core vias, so "the core via" appears to refer to one core via of the set of core vias. Yet, the "one core via" has been recited to comprise two core vias: a circular core via and a non-circular core via having a 1.2 or more aspect ratio in the x-y direction of an opening part.  For the purpose of advancing the examination of the present application, "the core via" has been interpreted as "the core vias" of "the plurality of core vias."
	Claims 2-9 are indefinite, because they depend from the indefinite claim 1. 

	Claims 6 and 8 are further indefinite for depending from the indefinite claim 5.
	Independent claim 10 is indefinite for three reasons: 
	First, it refers to the indefinite independent. 
	Second, it is unclear what is meant by "external" in the limitation of "transmitting electrical signals of the semiconductor element and external." Is there an external electronic element that transmits signal to the semiconductor device. If so, then claim 10 cannot be structurally defined by an external element that is not actually a feature of the claimed semiconductor device. 
	Third, it appears to mix two statutory classes as it recites both an apparatus and a method of using or operating the apparatus.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35  U.S.C. 112, second paragraph. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). Here, the present-tense verb "transmitting" raises a significant issue as to whether claim 10 is defined by its structure or by how it operates.  This is an important issue, because it is unclear when a potential infringement may occur.  Would infringement occur when someone is in possession of "a semiconductor device" or when it actually operates by "transmitting electrical signals"?
Claim Rejections - 35 USC § 1022  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2017/0040265 A1 to Park et al. ("Park").
Fig. 15 of Park has been provided and Fig. 16 of Park has been annotated to support the rejection below: 	

    PNG
    media_image2.png
    312
    407
    media_image2.png
    Greyscale



[AltContent: textbox (a portion 110H* of through-hole 110H having a separate first passive component 124 surrounded by encapsulant 130.)][AltContent: arrow][AltContent: textbox (y)][AltContent: textbox (x)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    403
    452
    media_image3.png
    Greyscale




	Regarding independent claim 1, Park teaches a packaging substrate (see Figs. 15 and 16 for example) comprising:
	a core layer 111a (para [0093] - "For example, an insulating material may be used as a material of the first insulating layer 111a.") comprising a glass substrate 111a (para [0093] - "In addition to the materials as described above, glass...may also be used as a material of the first insulating layer 111a.") with a first surface (Fig. 16 shows the top surface) and a second surface facing each other (see Fig. 15); and
	a plurality of core vias 113a, 110H* (para [0099] - "Since first vias 113a penetrate through the first insulating layer 111a..."; para [0132] - "a through-hole 100H of a first 
	wherein the core via 113a, 110H* comprises a circular core via 113a having a circle-shape opening part (see Fig. 16) and a non-circular core via 110H* having a 1.2 or more aspect ratio in the x-y direction of an opening part (Fig. 16 as annotated shows a length in the x-direction that is at least twice as long as a length in the y-direction; therefore, the aspect ratio of the opening part is at least 2.), and
	wherein one electric power transmitting element 124 (para [0135] - "The first passive component 124 may be a high capacitance capacitor such as a multilayer ceramic capacitor (MLCC)..." This is consistent with the Applicant's own disclosure of MLCC being considered as an "electric power transmitting element.") is disposed on the non-circular core via 110H*.
	Regarding claim 2, Park teaches an electrically conductive layer 124 with a minimum thickness of 5 µm or more (para [0097] - "Each of the thicknesses of the redistribution layers 112a, 112b, 112c, and 112d may be, for example, about 10 µm to 50 µm..." Fig. 15 shows the vertical extent of the MLCC 124 that is greater than the thickness of the redistribution layer 112a.") is disposed inside the non-circular core via 110H*. 
	Regarding claim 3, Park teaches an electrically conductive layer 124 occupying 30% or more of an inner volume of the non-circular core via 110H* is disposed inside the non-circular core via (see Fig. 16).  
Regarding claim 4, Park teaches the non-circular core via 110H* that comprises the shape of its opening part being quadangle-shape. 
	Regarding independent claim 10, Park teaches a semiconductor device (see Figs. 15 and 16) comprising:
	a semiconductor element unit 120 (para [0135] - "semiconductor chip 120") comprising one or more semiconductor elements (para [0100] - "The semiconductor chip 120 may be an integrated circuit (IC) provided in an amount of several hundreds to several millions of elements..."); 
	a packaging substrate 110 (see rejection of claim 1) electrically connected to the semiconductor element unit 120; and
	a motherboard 1010 (para [0050] - "Referring to FIG. 1, an electronic device 1000 may accommodate a main board 1010 therein. The main board 1010 may include chip-related components...") electrically connected to the packaging substrate 110, transmitting electrical signals of the semiconductor element 120 and external, and connecting each other (see Fig. 1),
	wherein the packaging substrate is the packaging substrate of claim 1 (see rejection of claim 1). 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 5 is currently rejected as being dependent on the rejected base claim 1, but would be allowable if (1a) rewritten in independent form to include all of the 
	Claims 6-8 are allowable for depending from the allowable claim 5. 
	Claim 9 is currently rejected as being dependent on the rejected base claim 1, but would be allowable if (1a) rewritten in independent form to include all of the limitations of its base claim 1 or (1b) the limitations of claim 9 are included into the base claim 1; AND (2) pending 35 U.S.C. 112(b) of the base claim 1 is successfully traversed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2013/0050227 A1 to Petersen et al.
Patent No. US 4,835,598 to Higuchi et al.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        09 February 2022

	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant introduced a claim set dated 12/06/2021 that included a total of 10 claims that do not appear to be the same as the claims submitted on 08/30/2021. The claims set dated 12/06/2021 are examined in this Office action. 
        
        2 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status